DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unitary blade that beings to taper down in thickness from said top edge of said blade” (Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner does not suggest Applicant amend the drawings to reflect the subject matter that is not shown. See Specification Objection on Pg. 4, below.

The drawings are objected to because Figure 5 discloses the entire length of the blade is 33.20 (note, specific units have not been indicated) and R is 25.4 (with unspecified units). What structure is being defined by “R”? If it is Applicant’s intent to define the radius of the blade, there are several outstanding issues, which are as follows: 1) The arrow pointing to the corner of the blade is not indicative of a blade radius. The radius of the blade is usually indicated on the interior of the curve (as shown Pg. 3, below). 2) If “R” is the radius, how can it be 25.4 if the entire length of the blade is 33.2? In other words, wouldn’t the radius have to have much smaller dimensions to compliment the length of the blade? The current dimensions set forth a large radius of curvature which does not appear to compliment the length of the blade. Similarly, the arrow pointing to the engagement means is not indicative of the radius for the same reasons set forth above to the blade radius. It is suggested Applicant delete the reference characters in Figure 5.
Figure 6 is objected to because the vertical lines extending above the blade do not accurately represent the thickness of the blade. It is suggested Applicant delete the 1.27 and vertical lines in Figure 6.

    PNG
    media_image1.png
    332
    705
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed October 12, 2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Regarding claim 11 (lines 7-10), in the amendment filed June 14, 2018 and May 29, 2019, the added material not original supported by 
	Regarding claim 11, the amendment filed 10/12/17, added material not original supported by the disclosure, the added material is the limitation to “the upper half of the blade has uniform thickness”. The disclosure has not set forth details to the upper half having a uniform thickness and the Examiner is not permitted to rely solely on the drawings to draw such conclusion. 
	Regarding claims 20, 23, and 26, the amendment filed May 29, 2019, added material not original supported by the disclosure, the added material is the limitation to a radius of curvature of each of the rounded first intersection portion and the rounded second intersection portion is 25.4 millimeters”. The disclosure has not set forth any details to a radius of curvature and Figure 5 does not provide an accurate representation of a radius of curvature. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 15, 17, 20, 22-24, 26, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15, 17, 22-24, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 11 (lines 7-8 and lines 12-14), the phrase “the unitary blade begins to taper down in thickness from said top edge of the blade, thereby causing an upper half of the blade to have a greater thickness than a lower half of the blade” and “the upper half of the blade has a uniform thickness” are contradicting 
Claim 11 recites the limitation "said longitudinal midline in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 10, 18, 19, 25, and 28 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,543,402 to Seager in view of US Patent Application Publication 20070101576 to Green.
In re claim 1, as best understood, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a top edge (see Pg. 8, below), and 
a bottom edge (1) opposite said top edge,

a rear edge (see Pg. 8, below) that extends from a rear of the top edge to a rear of the bottom edge,
wherein said ceramic blade is a single party, unitary blade that tapers down in thickness from a longitudinal midline of said blade from said top edge to said bottom edge (Fig. 1 shows the details of blade tapering to cutting edge 1), said longitudinal midline extends to the bottom edge of said blade in a plane parallel to said top and bottom edges;
wherein said bottom edge (1) defines a continuously flat cutting edge.
Note, the term midline has been interpreted using BRI and given its plain and ordinary meaning of “a median line” or “a line that divides the body into left and right halves”. Pg. 8, below discloses where the midline of Seager has been interpreted. 



    PNG
    media_image2.png
    331
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    255
    555
    media_image3.png
    Greyscale

Regarding claims 1 and 25, Seager teaches a blade, but does not teach said top edge includes an engagement means configured to allow the ceramic cutting blade to connect with a cutting tool.
Embodiment to Figure 5 of Green teaches a blade having an engagement means (30) configured to allow the ceramic cutting blade to connect with a cutting tool.
It would have been obvious to one before the effective filing date of the invention to provide Seager with engagement means as taught by Green to prevent unwanted movement of the knife during use to maintain cutting accuracy and reduce user injury.

Regarding claims 1 and 25, Seager teaches a blade, but does not teach the bottom edge is longer than said top edge.
Embodiment to Figure 5 of Green teaches a blade having bottom edge is longer than said top edge (Para 37).
It would have been obvious to one before the effective filing date of the invention to shape the blade of Seager having a bottom edge longer than said top edge as taught by Green since square and parallelogram shaped blades are known equivalents (Para 0037, Green) and an obvious matter of design choice based on the intended use and desired cut of the blade.

a first intersection portion between said front edge and said bottom edge is rounded, wherein a second intersection portion between said rear edge and said bottom edge is rounded, wherein the first ceramic rounded intersection portion decreases in thickness in a direction moving from the front edge to the bottom edge, wherein the second rounded intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge, wherein the first  rounded first intersection portions extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge, wherein the second rounded first intersection portions extends from said front edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge, wherein the rounded first ceramic intersection portion is entirely rounded is the entire portion connecting said ceramic front edge that is entirely straight to said ceramic bottom edge that is entirely straight; wherein the rounded second ceramic intersection portion that is entirely rounded is the entire portion connecting said ceramic rear edge that is entirely straight to said ceramic bottom edge that is entirely straight.	Referring to alternative embodiment to Figure 2, Green teaches a blade having a first intersection portion extends between said front edge and said bottom edge is rounded (Fig. 2), wherein a second intersection portion extends between said rear edge and said bottom edge is rounded (Para 0006), the rounded first intersection portion extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge (Fig. 2), the rounded second intersection portion extends from said front edge to said bottom edge and is entirely rounded from said front edge to said bottom edge, wherein the rounded first ceramic intersection portion is entirely rounded is the entire portion connecting said ceramic front edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2); wherein the rounded second ceramic intersection portion that is entirely rounded is the entire portion 

It would have been obvious to one before the effective filing date of the invention to provide Seager with first and second intersection portions between the front and rear edges and the bottom edge with a rounded shape as taught by Green to create a safer blade which reduces the threat of user injury (Para 0006, Green). Seager teaches the blade decreases in thickness in a direction moving from the front edge to the bottom edge; therefore, the modification of Seager in view of Green would permit the first rounded intersection portion to decrease in thickness in a direction moving from the front edge to the bottom edge and the second rounded intersection portion to decrease in thickness in a direction moving from the rear edge to the bottom edge. 
	In re claim 4, modified Seager teaches wherein said ceramic cutting blade is formed entirely and only from a single material that is ceramic material (Col. 1, lines 20-25, Seager).
	In re claim 10, modified Seager teaches wherein said bottom edge is capable of being sharpened at an angle of 20 degrees (Col. 2, lines 29-32, Seager).
	In re claim 18, modified Seager teaches wherein said bottom edge thickness is at least 0.01 millimeters thinner than said top edge thickness (Fig. 1).
	In re claims 19, modified Seager teaches wherein the rounded second intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge; and
	the rounded second intersection portion extends from said rear edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge.

In re claim 25, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a ceramic top edge (see Pg. 8, above), and 
a ceramic bottom edge (1) opposite said ceramic top edge,

a ceramic rear edge (see Pg. 3, above) that extends from a rear of the ceramic top edge to a rear of the ceramic bottom edge,
wherein said ceramic blade is a single part, unitary ceramic blade that tapers down in thickness from a longitudinal midline of the ceramic blade to said ceramic bottom edge, said longitudinal midline extending from the ceramic font edge to the ceramic rear edge of the ceramic blade in a plane parallel to said ceramic top and bottom edges;
wherein said ceramic bottom edge (1) defines a continuously flat cutting edge,
wherein a first ceramic intersection portion (1) between said front edge and said bottom edge (Fig. 1),
wherein a second intersection portion (Fig. 1) between said rear edge and said bottom edge (Fig. 1),
	wherein said ceramic front edge, said ceramic bottom edge, and said ceramic rear edge are entirely straight edges;
	said ceramic cutting blade is a non-composite blade formed entirely and only from a single material that is ceramic material (Col. 1, lines 20-25).

Claims 3, 8, 21, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson.  
In re claims 3, 21, and 27, modified Seager teaches a ceramic cutting blade, but does not teach the cutter blade having a thickness of 1.27 millimeters. 
	Johnson teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of the claimed thickness of 1.27 mm (Para 0018).


	In re claim 8, modified Seager teaches the second cutting edge has a thickness of one-eighth of an inch, which is outside of the thickness range of 0.7-2.0 millimeters.
Johnson teaches a cutting blade having a first edge thickness of less than 1.5 millimeters (Para 0018), which is within the claimed range of 0.7-2.0 millimeters.
	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the first and second cutting edges of modified Seager to have a thickness of less than 1.5 millimeters as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use.

Claims 11, 17, 22, and 29 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,543,402 to Seager in view of US Patent Application Publication 20070101576 to Green and CA2403346 to Meckel.
In re claim 11, as best understood, Seager teaches a ceramic cutting blade (Fig. 1) comprising:
a top edge (edge opposite to edge 1), and 
a bottom edge (1) opposite said top edge,
a front edge (see Pg. 8, above) that extends from a front of the top edge to a front of the bottom edge, and 
a rear edge (see Pg. 8, above) that extends from a rear of the top edge to a rear of the bottom edge, wherein said ceramic blade is a single part, unitary blade that begins to taper down in thickness from said top edge of the blade, thereby causing an upper half of the blade to have a greater thickness than a lower half of the blade, said longitudinal midlines (see Pg. 9, above) extending from the front edge to the rear edge of said blade in a plane parallel to said top and bottom edges,
wherein said blade tapers down in thickness about a longitudinal line of said blade from said top edge of said blade (Fig. 1 shows the details of the blade tapering), thereby causing an upper half of the blade to have a greater thickness than a lower half of the blade (Fig. 1), said longitudinal line extends from the top edge to the bottom edge of said blade in a plane parallel to said top and bottom edges;
wherein said bottom edge (1) defines a continuously flat cutting edge.

In re claim 11, as best understood, Seager teaches the blade tapers down in thickness from a top edge and the thickness diminishes in thickness from said longitudinal midline to said bottom edge, but does not teach the upper half of the blade has uniform thickness.

It would have been obvious to one before the effective filing date of the invention to provide Seager with a uniform thickness as taught by Green, which is merely an art recognized equivalent way of shaping the blade based on the material being cut and to maintain a secure attachment to the tool holder.
	In re claim 17, modified Seager teaches wherein said bottom edge is capable of being sharpened at an angle of 20 degrees (Col. 2, lines 29-32).
	In re claim 22, modified Seager wherein the rounded second intersection portion decreases in thickness in a direction moving from the rear edge to the bottom edge; and
	the rounded second intersection portion extends from said rear edge to said bottom edge and is entirely rounded from said rear edge to said bottom edge.’
In re claim 29, modified Seager teaches said front edge, said bottom edge, and said rear edges are entirely straight edges;
the rounded first intersection portion that is entirely rounded is the only portion connecting said front edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2); 
the rounded second intersection portion that is entirely rounded is the only portion connecting said ceramic rear edge that is entirely straight to said ceramic bottom edge that is entirely straight (Fig. 2).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green and Meckel, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson
	In re claim 15, modified Seager teaches the second cutting edge has a thickness of one-eighth of an inch, which is outside of the thickness range of 0.7-2.0 millimeters.

	Applicant admits one having ordinary skill in the art would appreciate numerous other widths may be used (Pg. 7, Para 0037). It would have been obvious to one having ordinary skill in the art at the time of invention to fabricate the first and second cutting edges of modified Seager to have a thickness of less than 1.5 millimeters as taught by Johnson to maintain cutting a desired material of minimal to moderate thickness and hardness (Para 0004) and preventing the blade from damage while in use.

Claims 20 and 26 are rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green, as applied to the above claims and further as evidenced by 5,093,996 to Gross.
In re claims 20 and 26, as best understood, modified Seager teaches a blade having a first and second rounded intersection portion with a radius of curvature, but does not teach the radius is 25.4 mm. 
	Gross provides evidence that it is known for a blade to have a radius of curvature of about 0.84 inches, which is 21.3 mm (Col. 2, lines 30-40).
	It would have been obvious to one having ordinary skill in the art at the time of invention to contour the first and second rounded portions of modified Seager having a radius of curvature to maintain proper penetration of the workpiece. Gross provides evidence that is it known for a blade to have a radius of curvature of about 0.84 inches, which 21.3 mm. One having ordinary skill in the art would have been prompted to try various radii of curvatures above and below 0.84 inches, which is 21.3mm before finding the desired curvature of 25.4 mm. One would recognize there are a finite number of values above and below 0.84 inches, which is 21.3mm which permit proper penetration into the workpiece. One would have relied on known engineering logic to arrive at the desired radius of about 0.84, which is 21.3mm.  A person of ordinary skill has good KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 23 is rejected, as best understood, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seager in view of Green and Meckel, as applied to the above claims and further as evidenced by 5,093,996 to Gross.
In re claim 23, as best understood, modified Seager teaches a blade having a first and second rounded intersection portion with a radius of curvature, but does not teach the radius is 25.4 mm. 
	Gross provides evidence that it is known for a blade to have a radius of curvature of about 0.84 inches, which is 21.3 mm (Col. 2, lines 30-40).
	See motivation on page 16, above.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Seager in view of Green and Meckel, as applied to the above claims, and in further view of US Patent Application Publication No. 20040187314 to Johnson.  
In re claim 24, modified Seager teaches a ceramic cutting blade having a bottom pointed edge, but does not teach the top of the cutter blade having a thickness of 1.27 millimeters. 
	Johnson teaches a blade having a thickness of less than 1.5 millimeters, which is inclusive of the claimed thickness of 1.27 mm (Para 0018).
	See motivation on pages 12-13, above.

Response to Arguments
The amendments filed February 7, 2022 to claims 1 and 25 to address the 112, second paragraph rejection to the limitation “wherein said ceramic blade…begins to taper down in thickness along a longitudinal midline of said blade from said top edge to said bottom edge” have overcome the outstanding rejection.
The 112 first paragraph new matter rejections have to claims 1 and 25 have been overcome by the amendments filed February 7, 2022.
The 112 first and second paragraph rejections to claim 11 have been maintained.
Applicant’s remarks/arguments filed February 7, 2022 were solely to address the new rejection set forth by the Board. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724